                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division

JOSE LOPEZ-FLORES,                          )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )             Civil Action No. 3:18CV83-HEH
                                            )
HAROLD W. CLARKE, et al.,                   )

       Defendants.                          )

                             MEMORANDUM OPINION
                       (Dismissing the Action Without Prejudice)

       Jose Lopez-Flores, proceeding prose and informa pauperis, filed this 42 U.S.C.

§ 1983 action. Lopez-Flores has not contacted the Court since July 13, 2018.

Accordingly, by Memorandum Opinion and Order entered February 28, 2019 the Court

informed Lopez-Flores that if he still wished to litigate this matter he must write to the

Court and express that desire within twenty (20) days of the date of entry thereof. More

than twenty (20) days have elapsed since the entry of the February 28, 2019

Memorandum Opinion and Order. Accordingly, the action will be dismissed without

prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.


                                                   �Isl
                                                  Henry E. Hudson
Date: 1>JA.-,'t 2.$'2015                          Senior United States District Judge
Richmond, Virgitiia
